Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-CF-336

                        DEMETRIUS J. BANKS, APPELLANT,

                                        V.

                            UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CF1-12148-15)

                        (Hon. José M. López, Trial Judge)

(Argued January 16, 2019                             Decided September 10, 2020)

      Daniel Gonen, Public Defender Service, with whom Samia Fam and
Shilpa S. Satoskar, Public Defender Service, were on the brief, for appellant.

       Christopher R. Howland, Assistant United States Attorney, with whom
Jessie K. Liu, United States Attorney at the time the brief was filed, and Elizabeth
Trosman, John P. Mannarino, Jason Park, and Julianne Johnston, Assistant
United States Attorneys, were on the brief, for appellee.

     Before EASTERLY, Associate Judge, and WASHINGTON and FISHER, * Senior
Judges.



      *
         Judge Fisher was an Associate Judge of the court at the time of argument.
His status changed to Senior Judge on August 23, 2020.
                                         2

      FISHER, Senior Judge: This case is about five robberies — two of which

included sexual assault — and the law of severance. Appellant Demetrius Banks

was indicted on twenty-five counts related to five armed attacks which occurred

within two miles of each other over a one-month period in the summer of 2015.

The charges included five counts of robbery while armed, four counts of

kidnapping while armed, two counts of first-degree sexual abuse while armed with

aggravating circumstances, and one count of assault with intent to commit first-

degree sexual abuse while armed. Appellant repeatedly moved to sever the counts

so that he could have five separate trials, but the trial court denied those motions.

After a trial lasting more than three weeks, the jury found appellant guilty of

twenty-three counts — including the robberies of all five women and both first-

degree sexual assaults while armed.



      Banks argues on appeal that (1) the two attacks that included sexual assaults

(and robberies) should have been severed from the other three robberies, (2) the

two sexual assaults should have been severed from each other, and (3) the three

remaining robberies should have been severed from each other. In other words,

appellant argues that he should have received five separate trials. We agree that

the two robberies involving sexual assaults should have been severed from the

other three robberies. However, the trial court properly declined to sever the
                                          3

sexual assaults from one another. Accordingly, we affirm all the convictions

related to those two attacks.



      We also agree that each of the remaining three robberies should have been

severed for separate trials. Nevertheless, we affirm appellant’s convictions related

to the robbery of Dolores Rowen, whose stolen belongings were found in

appellant’s possession, because the failure to sever was harmless. We vacate the

convictions related to the remaining two robberies and remand for two new trials.



                                1. Summary of the Five Attacks



      T.C. walked home from the Fort Totten Metro Station around 10:30 p.m. on

July 28, 2015. On Riggs Road, N.E., she noticed a man who appeared to be

talking on his phone while standing in the driveway of a school. After T.C. walked

past, he grabbed her arm from behind and pulled her toward him. T.C. felt a knife

against her ribcage. When she asked if he was planning to kill her, the assailant

said, “shut up or I will.” As he forced her at knifepoint toward the back of the

school, she offered her handbag but the man refused. Once they were behind the

school, the assailant pulled down T.C.’s pants and penetrated her vagina with his

penis as she leaned against a chain-link fence. T.C. offered to give up her phone,
                                            4

but the assailant declined to take it. He then penetrated her again while she lay on

the ground.



      After completing the sexual assault, the assailant hugged T.C. and

apologized to her. He directed her to take a photo of her ID with his phone and to

tell him her phone number, which he later called twice and texted once. After

briefly chatting, the assailant left on a bicycle.



      T.C. got home and, while crying and gagging, called her friend to tell her

that she had been raped. She then dialed 911 and went to a hospital, where an

examination revealed a laceration to her vagina. DNA collected from a vaginal

swab matched that of appellant. T.C. later realized that her SmarTrip card and

cash were missing.      She did not get a good look at her assailant’s face but

described him as a skinny black man with a beard, about six feet one or two inches

tall. A review by a Metro detective determined that someone used T.C.’s stolen

SmarTrip card on both August 2 and August 29. Surveillance footage from August

29 showed the use of the stolen card by a woman who was standing next to a man.

Looking at a still photo “captured” from that video, Lerazia White, a former

romantic partner of appellant, identified those two individuals as herself and
                                           5

appellant; she also testified that appellant sometimes had given SmarTrip cards to

her.



       The second robbery took place shortly after midnight on July 31, 2015, as

Sallay Manah walked home from the Fort Totten Metro Station. She passed a man

standing in the front yard of a house on Gallatin Street, N.E., seemingly going to

his car. The man ran behind her, grabbed her hard by the shoulder, dragged her

into an alley, and pressed an object into her back. After Manah yelled “help!” and

“rape!” the assailant threatened to kill her. They scuffled and Manah was hit in the

lip. The assailant took Manah’s handbag — he either demanded it or she offered it

— and then told her to run in the opposite direction. The stolen bag included

Manah’s phone, SmarTrip card, and passport card.



       Manah did not see the robber on a bicycle that night; however, she spotted

the same person a few weeks later riding a bicycle in the neighborhood. When she

saw a news story and read an article that featured a still image of appellant, she

realized that he was her attacker. Manah described her assailant as a slim black

man, about six feet tall, and in his early or mid-twenties.
                                          6

      At about 10 p.m. on August 4, 2015, Dolores Rowen walked home from the

Fort Totten Metro Station. She saw a man walk toward her on the same side of

Riggs Road, N.E. He grabbed her by the hair and placed a knife within inches of

her throat. Rowen repeatedly screamed, “Take whatever you want!” The assailant

responded, “come with me” and dragged Rowen toward a wooded area. She

resisted him and fell to the ground. The man grabbed her purse, which included

credit cards, a phone, her ID card, and a signed check, and walked away.



      Rowen described her assailant as an “average to skinny-ish” black man,

between six feet and six feet two inches tall, wearing black shorts and a white tank

top. An eyewitness, Kathy Gomez, testified that she saw Rowen being robbed by a

skinny black man with a beard and a white shirt. Rowen never identified appellant

as her attacker and said she did not get a good look at his face. About an hour after

the attack, Rowen’s credit card was used at a 7-Eleven across the street from the

Fort Totten Metro Station. Store surveillance footage showed a person using that

card who generally matched Rowen’s description of her assailant, although the

person in the video wore a black shirt in addition to black shorts.



      Tanya Bangura exited the Fort Totten Metro Station on the last Red Line

train of the night, at about 3:30 a.m. on August 23, 2015. On her walk home, she
                                          7

turned to see a man riding a bicycle. As he continued on that street, Bangura

turned onto a path. Shortly after she reached Gallatin Street, N.E., and turned left,

the same man approached her on foot from the opposite direction and blocked her

way, repeatedly demanding that she hand over her belongings and grabbing at the

phone in her hand. Because “something in the voice or his movement got me

scared,” Bangura testified, she threw her handbag toward the ground in one

direction and walked away in the other direction, as she had seen in movies. But

she soon returned and asked to retrieve her foreign passport, which she testified

was difficult to replace.



          For the first time, Bangura saw a knife in the man’s hand. The assailant

opened her bag and the two briefly looked inside it. After neither saw Bangura’s

passport at first, the man said, “let’s go over here,” pointing to nearby bushes.

Bangura declined, quickly found her passport, and walked away. She recalled that

her assailant was a black man who wore a gray sweatshirt, gray pants, and a black

hat. When police showed her a photo array of potential assailants, which did not

include appellant, Bangura vacillated between two people but did not choose

either.     Several days later, her sister forwarded a video featuring appellant.

Bangura’s sister told Bangura that her husband thought that the person in the video

might be Bangura’s assailant. Bangura knew “[w]ithout a doubt” that the person in
                                          8

this video had attacked her because of the way he moved, walked, and “hitch[ed]”

his pants. The related article’s description of a black man between six feet and six

feet two inches tall in his twenties or thirties with facial hair matched her

recollection of the assailant.



      The fifth attack took place just after midnight on August 28, 2015. As S.T.

walked home from the Brookland-CUA Metro Station, one Red Line stop south of

Fort Totten, she began smoking a marijuana joint. She then saw a man pass her on

a bicycle and soon after noticed the same person enter the driveway of a house on

Michigan Avenue, N.E. Just as S.T. walked by the driveway, the man moved

toward her and grabbed her right arm from behind. The assailant pulled S.T. into

the driveway and she screamed for help. He told her to stop yelling or he would

kill her. After the assailant demanded that S.T. hand over her belongings, she gave

him her handbag (which included a wallet with credit and debit cards). The man

grabbed S.T.’s phone and SmarTrip card and asked for her cash.            He again

threatened to kill S.T., who saw that he held a knife.



      The man dragged S.T. further into the driveway and forced her to face a

brick wall. He pulled down her pants and penetrated her vagina with his penis as

she leaned against the wall, eventually ripping the buttons off her shirt and fully
                                          9

undressing her. Next, the assailant ordered S.T. to put her shirt on the ground and

lie on top of it. In order to cause a distraction, S.T. pretended not to understand the

assailant’s demand and asked him instead to move the shirt himself. As the

assailant picked up the shirt, S.T., who was still naked, started running toward the

street. The man grabbed her left arm, but S.T. broke free. She reached the middle

of the road, turned right, and screamed, “I was raped[!] Help[!] Someone call the

police[!]” T.S. spotted a police car within twenty or thirty seconds, by which point

her assailant already had biked away in the opposite direction.



      An ambulance took S.T. to a hospital, where a nurse documented a

laceration to the victim’s vagina. DNA collected from S.T.’s genital area matched

that of appellant. S.T. described her assailant as a six-foot, slim black man in his

late twenties or early thirties with a “thin mustache, goatee kind of trim,” although

she did not identify her attacker in a photo array that contained appellant’s picture.

Within approximately one hour, S.T.’s stolen debit card was used at two 7-Eleven

stores and a gas station, all nearby in Maryland.



      Police obtained 7-Eleven video surveillance footage of a man using S.T.’s

stolen card and provided it to local television stations, which broadcast the video

on September 1, 2015.        After receiving multiple tips from the public, the
                                         10

Metropolitan Police Department obtained a warrant for appellant’s arrest on

September 3, 2015. Appellant was arrested the next day and agreed to speak with

detectives. When police searched appellant’s bedroom and storage unit while

executing a search warrant, they found Rowen’s credit cards, ID card, and check as

well as S.T.’s wallet. They also discovered a pocketknife in Banks’s pants pocket

and a cellphone that contained a saved picture of T.C.’s driver’s license and

records of calls and a text to her.



      In his statement to police, appellant acknowledged having sex with T.C. but

at first denied taking her money or SmarTrip card. When detectives told appellant

that there was video evidence of him using T.C.’s card, he became more equivocal.

Appellant also told police that S.T. initiated a sexual interaction with him but that

they got into an argument and never engaged in sex; he admitted that he stole

S.T.’s phone and wallet. Although the parties discussed the videotaped statements

during pretrial motions, the statements were not admitted at trial.



                         II. Appellant’s Severance Motions



      In a pretrial motion, the defense argued that the five attacks were improperly

joined and moved to sever the counts for five separate trials. The government
                                         11

opposed the motion, asserting that the evidence of each attack would be admissible

at separate trials. The trial court agreed with the government, ruling that the

evidence of other crimes could be admitted under the “identity” and “intent”

exceptions of Drew v. United States, 331 F.2d 85, 90 (D.C. Cir. 1964).



      Judge José M. López first ruled that joinder of the offenses was proper,

under Super. Ct. Crim. R. 8(a), and then denied the defense motion to sever under

Super. Ct. Crim. R. 14. Citing this court’s case law, which we discuss below, the

trial court found the five events to be mutually admissible to prove identity because

there was a “reasonable probability” that the same person had committed each of

the crimes.    The government also argued that the incidents were mutually

admissible because appellant had harbored the same intent to use force when

committing the sexual assaults as well as the robberies without sexual assaults. 1

Judge López agreed, stating that a “common denominator” established “a probative

value that the assailant harbored the same intent in each instance.” He ruled that

the evidence would be mutually admissible under the intent exception to Drew,


      1
          Evidence that appellant “used force and violence to assault other women
walking home from the same metro station and take property from them against
their will,” the government argued, “provides evidence that the defendant intended
. . . to use force and violence to cause [T.C.] and [S.T.] to engage in sexual acts
against their will.”
                                         12

“not for predisposition but for the proposition that a person acts similar in similar

situations,” citing Legette v. United States, 69 A.3d 373 (D.C. 2013).



      Banks filed a supplemental motion to sever, arguing that he would be

“embarrassed and confounded” in his defense against multiple charges. Appellant

wanted to raise a consent defense in the cases of T.C. and S.T. — whom he would

admit to robbing — but said this testimony would “prove devastating” to his claim

that the other three robbery victims had misidentified him. In support of this

motion, appellant’s counsel addressed whether Banks had proffered enough

information about his testimony. He stated: “[E]veryone in this room already has a

pretty decent idea of what Mr. Banks would say because we’ve all seen his

videotape statement about meeting the complainants and his interactions with

them.”   When asked by the trial judge to summarize that statement, counsel

responded:



             [H]e meets the complainants at or near the Metro station.
             They talk. They interact. They agree to engage in sex.
             And in both situations — well, I think how he says both
             situations ends is slightly different, but he goes through
             the details of meeting them, them having an agreement to
             engage in consensual sex and then things ending — I
             know with the August 28th, he talks about things and
             them getting into a disagreement, and he acknowledges
             taking that complainant’s property without permission.
                                         13


The trial court denied this supplemental motion to sever, too.



      In so ruling, Judge López explained that there was not a “strong showing”

regarding the consent defense. First, he said the responses of T.C. and S.T. to the

offer of HIV medication 2 showed that their consent to unprotected sex with a

stranger was “highly inconceivable,” adding that the “tone of the voices in the

9-1-1 calls, the reality of the excitement belies . . . consent.” He expounded:



             Particular emphasis is made on the image of a naked
             woman in the middle of the street screaming that she was
             raped. It is also highly incongruous that from consent to
             sex there is an admitted robbery. Finally, we have the
             great improbability that women, coming home late at
             night, most likely exhausted from work, would consider a
             sexual encounter at . . . that time of day and location with
             a total stranger.


The court also denied two more defense motions to sever made during the trial.




      2
         Hospital nurses offered medicine to T.C. and S.T. to help prevent HIV
infection. After hearing about the possible side effects, T.C. accepted the
medication. S.T., who was told that the HIV transmission rate was less than one-
tenth of one percent “under the circumstances that she had experienced,” declined
the prophylactic medication.
                                          14

      At trial, the government generally presented its evidence of the five attacks

in chronological order but acknowledged this was not always possible. Before

deliberations, Judge López instructed the jurors to consider the evidence of each

offense and each date separately. He also created separate verdict forms for the

charges related to each of the five victims.



      The jury convicted appellant of all counts except the charges of assault with

intent to commit sexual abuse of Rowen (for which the trial judge granted a

judgment of acquittal) and assault of Bangura with a dangerous weapon. Banks

does not argue on appeal that the counts were improperly joined but rather that the

trial judge should have severed them even if joinder was proper.



                                    III. Analysis



      Before the trial, appellant argued that severance was required because his

defense would be confounded by a joint trial and the jury would cumulate the

evidence of his guilt. We review the trial court’s decision to deny severance for

abuse of discretion. Tornero v. United States, 161 A.3d 675, 681 (D.C. 2017).

Appellant “must show the most compelling prejudice, from which the court would
                                             15

be unable to afford protection if the offenses were tried together.” Id. at 682

(citation omitted).



       In analyzing whether or not severance was required, we must remember the

long standing principle “in our law that evidence of one crime is inadmissible to

prove disposition to commit crime, from which the jury may infer that the

defendant committed the crime charged.” Drew, 331 F.2d at 89. However, other-

crimes evidence may be offered “when relevant to (1) motive, (2) intent, (3) the

absence of mistake or accident, (4) a common scheme or plan . . . and (5) the

identity” of the perpetrator. Id. at 90. 3


       3
         This court uses a four-part test to determine the admissibility of other-
crimes evidence:

              (1) there must be clear and convincing evidence that the
              defendant committed the other offense; (2) the other
              crimes evidence must be directed to a genuine, material
              and contested issue in the case; (3) the evidence must be
              logically relevant to prove this issue for a reason other
              than its power to demonstrate criminal propensity; and
              (4) the evidence must be more probative than prejudicial.

Roper v. United States, 564 A.2d 726, 731 (D.C. 1989) (per curiam) (internal
citations omitted). “Regarding the last factor, the appropriate balancing test is
whether the prejudicial impact of the evidence ‘substantially’ outweighs its
probative value.” Bacchus v. United States, 970 A.2d 269, 273 (D.C. 2009)
(quoting (William) Johnson v. United States, 683 A.2d 1087, 1099 (D.C. 1996) (en
banc)).
                                         16

  A. The Two Rapes (And Attendant Robberies) Should Have Been Severed

                           From The Other Three Robberies



                    1. The Identity Exception Was Inapplicable



      We begin by considering if it was an abuse of discretion for the trial court to

try all five robberies (and the attendant charges) together. We conclude that it was.



      In arguing that all five robberies should be tried together, the government

relied on the identity exception to Drew, asserting that evidence would be mutually

admissible at five separate trials.    Under the identity exception, other-crimes

evidence must create “a reasonable probability that the same person committed

[the] crimes due to the concurrence of unusual and distinctive facts.” Gray v.

United States, 147 A.3d 791, 799 (D.C. 2016) (quoting Easton v. United States,

533 A.2d 904, 907 (D.C. 1987)). “However, the similarities between crimes must

go beyond the commonplace and remain meaningful even when measured against

the differences.” Id.    Moreover, “[w]e ‘consider the totality of the factual

circumstances’ in determining whether there is ‘a sufficient basis for admission

under the Drew doctrine.’” Thomas v. United States, 59 A.3d 1252, 1260 (D.C.

2013) (quoting Easton, 533 A.2d at 907). This comparison of the circumstances
                                        17

includes how each event unfolded. See, e.g., Easton, 533 A.2d at 909 (holding that

“the markedly different courses” of two robberies of cab drivers were “[e]specially

significant” to this court’s conclusion “that the combinations of circumstances

surrounding the respective crimes [did] not create a reasonable probability that the

same person committed both offenses”); Thomas, 59 A.3d at 1262 (holding that,

despite similarities, sexual assaults of two young men were “qualitatively

different” from each other).



      Although there were many similarities among these five attacks upon

women walking from the subway late at night, we agree with appellant’s argument

that the “signature crimes” exception did not permit the joint trial of all five of

these criminal assaults. The trial judge should have severed the three robberies

without sexual assaults from the rapes and robberies of T.C. and S.T.



      The most obvious difference among the five assaults was that T.C. and S.T.

were raped. The government argues that the other three robberies had “clear

sexual overtones,” but that characterization is exaggerated.      Manah screamed

“rape” after her attacker grabbed her, but appellant was not charged with sexually

assaulting her or attempting to do so. The only conduct by Bangura’s assailant that

hinted at a sexual motivation was his suggestion when searching for her passport to
                                          18

“go over here,” gesturing to nearby bushes. Regarding the assault of Rowen, the

court found that there was insufficient evidence to present the jury with the only

sex-related charge (assault with intent to commit first-degree sexual abuse while

armed).



      The government emphasizes the parallels between this case and Coleman v.

United States, 619 A.2d 40 (D.C. 1993), in which we affirmed the denial of a

motion to sever four robberies. The other-crimes evidence was admissible to prove

identity due to a variety of reasons:



             Each of the criminal events involved a man with a
             bicycle, except for [one] incident, where the perpetrator
             arrived in a vehicle [stolen earlier that night]. In each of
             the four cases, the assailant accosted a lone female victim
             by gaining access to a secured area of an apartment
             building after the victim opened the door with a key or
             access card. The robber displayed a knife in three of the
             four robberies and threatened during the fourth incident
             that he had a knife. . . . There were other similarities in
             the assailant’s modus operandi, including his manner of
             approaching with the knife, the manner of lying in wait
             outside the locked buildings (except in one instance . . . ),
             and entering the buildings to commit the offenses.
Id. at 45 (footnote omitted). It was also true, however, that “[t]he four incidences

occurred within a two-day period; the first three, within less than eight hours; and

all four, at locations in close proximity to each other.” Id. at 44–45. Perhaps most
                                         19

notably, the sexual assault of one victim was severed for a separate trial. Id. at 45

n.9.



       In this case there was an obvious potential for prejudice from trying the

rapes alongside the three other robberies. That potential became manifest when

appellant asserted that T.C. and S.T. disavowed their consent to engage in sex

because appellant had robbed them. To resolve the issue of mutual admissibility

based on the identity exception to Drew, the key question is whether the

circumstances surrounding the rapes were so distinctive that they created a

reasonable probability that the same person robbed Rowen, Manah, and Bangura.

Conversely, were the details of the three robberies admissible to prove that

appellant was the man who raped T.C. and S.T.? Of course, appellant admitted

that he engaged in sex with T.C. and S.T. He claimed, however, that he had not

raped them.



       Undoubtedly, there were similarities in all five attacks. A man assailed a

woman late at night during a one-month period within a span of two miles and

often, but not always, rode a bicycle, wielded a knife, and threatened to kill the

victim. But there are numerous differences, some quite significant. For example,

in three instances (the attacks on T.C., Manah, and S.T.), the perpetrator
                                         20

maintained a ruse that he was occupied or standing in his driveway before grabbing

the woman by surprise. But Rowen’s assailant walked directly toward her on the

same side of the sidewalk, and Bangura’s assailant approached her straight-on and

blocked her. Whereas the attacker rode away on a bicycle after assaulting T.C. and

S.T., Rowen’s assailant walked away after robbing her and Manah’s assailant told

her to run in the opposite direction. The robbery of Bangura was unique in that the

man did not threaten to kill her or hold a weapon against her body, instead

allowing her to walk away after she found her passport in the handbag. Likewise,

only the robbery and sexual assault of T.C. ended with the assailant hugging and

apologizing to the victim before ordering her to take a photo of her ID and

contacting her later. The five attacks were not close enough in time and place, and

the descriptions of the assailant were not so distinctive, as to outweigh the

differences between these crimes. The rapes (and the attendant robberies) should

have been severed from the three other robberies.



       2. Appellant’s Decision Not to Testify Does Not Require Reversal



      Next, we must consider whether or not the trial court’s decision to try all

five crimes together so impaired appellant’s ability to testify on his own behalf that

we are required to vacate his convictions relating to T.C. and S.T..
                                          21



         A defendant “may be prejudiced if he is effectively compelled to testify on

one count upon which he wishes to remain silent as a result of the joinder of

several offenses for trial.” Roy v. United States, 652 A.2d 1098, 1108 (D.C. 1995)

(discussing Cross v. United States, 335 F.2d 987, 989 (D.C. Cir. 1964)). Here, of

course, appellant was not “effectively compelled” to testify when he wanted to

remain silent.     He contends, rather, that he was prejudiced because he was

effectively precluded from testifying about the sexual assaults. In light of our

previous discussion, we do not need to decide whether appellant was entitled to

severance on this ground as well. The question becomes whether we should

reverse the convictions related to T.C. and S.T. because appellant did not testify at

trial.



         Appellant’s brief states that he felt unable to testify about the two sexual

assaults because he would admit to robbing those two victims while presenting a

misidentification defense to the other three robberies. He also argues that he

would have been exposed to impeachment with a conviction for armed carjacking

as well as his incriminating statements to police, such as “I rob a lot of people.”

Appellant implies that these significant downsides of testifying would have been

more acceptable to him if the charges of robbing three other women had been
                                        22

severed for separate trials. Nonetheless, Banks did refrain from testifying on those

three other robberies, as he desired. If he suffered prejudice from not taking the

stand, it was because he did not present his consent defense to the two sexual

assaults through his own testimony.



      In this regard, the record establishes no more than harmless error under

either traditional standard of review. See Kotteakos v. United States, 328 U.S. 750,

765 (1946) (holding that a non-constitutional error is harmless if one can say “with

fair assurance, after pondering all that happened without stripping the erroneous

action from the whole, that the judgment was not substantially swayed by the

error”); Chapman v. California, 386 U.S. 18, 24 (1967) (holding that the standard

for assessing the prejudicial impact of constitutional error is “harmless beyond a

reasonable doubt”).



      Appellant asserts that there was constitutional error because he was unable

to present “any counter-narrative” without having testified. However, both the

direct testimony of T.C. and S.T. and the skillful cross-examination by defense

counsel provided evidence from which his counsel argued that the sexual

encounters were consensual. For instance, the defense directed attention to the

oddity that T.C. gave her phone number to Banks and delayed telling the police
                                         23

that appellant had called and texted her. Banks’s counsel emphasized in closing

that the defendant had no burden and did not have to prove anything; rather, the

government had to dispel all reasonable doubt. The defense received its requested

instruction on consent, see infra, note 5, and counsel effectively argued that

defense in opening statement and closing argument.



      Ultimately, we have no assurance that appellant would have testified had the

robberies been severed. Moreover, in his brief, appellant does not identify the

“essential testimony” that would have given more credibility to his consent

defense. His trial counsel stated that both women fabricated the rapes because they

were “embarrassed” about having consensual sex with someone who ultimately, as

appellant concedes, robbed them, but the jury also heard vivid testimony from both

victims that they were forced to have sex at knifepoint. The jury also heard that,

shortly after the attack, T.C. reported the rape to her friend (while crying and

gagging) and then called the police and that immediately after she was assaulted,

S.T. ran naked into the street and soon told a police officer that she had been raped.

Each woman went to a hospital, where an examination revealed a vaginal

laceration.
                                         24

      Like the court in Tornero, we remain “unpersuaded” that the defense was

prejudiced by a failure to sever “where appellant failed to present even a minimally

compelling argument that might suggest [the victim’s] motivation to fabricate a

serious allegation of sexual assault.” 161 A.3d at 687. Furthermore, although

Banks chose not to testify, he managed to present his defense without exposing

himself to cross-examination or to impeachment with his prior convictions and

statements to the police.    Therefore, appellant’s argument fails under either

standard for assessing harmless error.



 B. It Was Not an Abuse of Discretion to Try the Two Rapes (And Attendant

                                Charges) Together



      Banks argued in his pretrial motion, as he does here, that the two sexual

assault cases should have been severed from each other because the prejudice of

allowing evidence from the case of T.C. to be heard in the case of S.T. — and vice

versa — substantially outweighed the probative value of that evidence. 4        See

Roper, 564 A.2d at 731. We hold that the trial judge did not abuse his discretion in

      4
         We note that, because the robberies were an integral part of his consent
defense, Banks did not request that the trial court sever either sexual assault from
the corresponding robbery. We therefore consider only if it was proper for the
sexual assaults (and the corresponding charges) to be tried together.
                                        25

ruling that the sexual assaults of T.C. and S.T. were mutually admissible under the

intent exception to Drew.



      Faced with DNA evidence that proved his sexual contact with T.C. and S.T.,

Banks decided to pursue a defense of consent. But doing so required him to

explain why both women, who allegedly had agreed to have sex with him, would

then claim that he had raped them. He sought to explain this change of attitude by

admitting that he had stolen property from them. At trial his counsel asserted that

both women lied about their lack of consent because they were “embarrassed,”

“regretful,” and “resentful.” 5 Because Banks admitted to engaging in sex on two

occasions under similar circumstances but claimed that the victims agreed to the

acts, the government had to prove the lack of consent by each complainant. In

other words, its burden was to prove the defendant’s “intent to use force” during

the sexual encounter. Legette, 69 A.3d at 382 (citation omitted).

      5
          In the pretrial motion to sever, defense counsel argued that Banks would
testify in substantial conformity with his statement to police. Defense counsel’s
opening statement articulated a detailed story. Counsel said that T.C. flirted with
appellant on her walk home, which led to consensual sex, appellant’s robbery of
T.C., and T.C.’s decision to fabricate the rape allegation. Counsel also said that
appellant and S.T. flirted and shared a marijuana joint before engaging in
consensual sex, after which appellant robbed S.T. and she falsely screamed that she
had been raped. The trial court instructed the jurors that they “may consider
evidence of consent” in deciding whether the government had proved the two
sexual assaults beyond a reasonable doubt.
                                         26



      The resolution of this issue is informed by our opinion in Legette, which

concerned an alleged sexual assault with many similarities to a previous sexual

assault committed by the defendant. In both instances, the defendant allegedly

approached a woman waiting for transportation, threatened her with a handgun

when she declined, and took her to a pre-selected abandoned building to have sex.

See Legette, 69 A.3d at 385. A conviction of first-degree sexual abuse requires

“the intent to (1) engage in a sexual act (2) by force.” Id. at 381. By raising a

consent defense, we held, Legette denied using force, placing both parties’ intent in

issue. Id. at 381–82. Under the intent exception to Drew, therefore, the trial judge

properly allowed testimony from the victim of the earlier sexual assault (for which

appellant had been found responsible as a juvenile). See id. at 384–85. This court

held that the testimony of the first victim had “independent probative value” that

did not depend primarily on its use as propensity evidence. See id. at 384. “If a

person acts similarly in similar situations, he probably harbors the same intent in

each instance” and “such prior conduct may be relevant circumstantial evidence of

the actor’s most recent intent.” Id. at 385 (brackets and citations omitted).



      As in Legette, evidence from each of these two assaults had probative value

that did not depend on a forbidden inference of criminal propensity. Through his
                                        27

counsel’s questions and arguments, appellant Banks asserted that he did not (and

thus did not intend to) use force during his sexual acts with T.C. or S.T.; his

counsel during opening statement characterized both sexual encounters as

beginning with “chatting” and “flirting” and progressing to a mutual decision to

“fool around.”     By contrast, the government introduced testimony from both

complainants (and other evidence) that appellant forced them to engage in sex with

him. For instance, both T.C. and S.T. testified that Banks used a ruse to surprise

them, then grabbed them, and eventually threatened to kill them. Brandishing a

knife late at night, appellant forced both women to go to a secluded outdoor area to

have sex, they said. 6 Thus, T.C.’s testimony was not used to show that defendant

was predisposed to commit sexual assault against S.T., or vice versa; rather,

evidence from both cases “permitted the jury to infer” that appellant had the same

intent to engage in sex by force — he was acting “similarly in similar situations.”

See id. at 384–85. 7


      6
          The evidence from both cases might ordinarily have been mutually
admissible under the “identity” exception to Drew because the similarity of the
crimes raised a reasonable probability that the same person committed each
offense. However, since appellant conceded identity but presented a defense of
consent, it appears that the other crimes evidence would not in this respect have
been directed to a contested issue.
      7
        Appellant argues that evidence of his state of mind held minimal probative
value because the “central issue in the sexual assaults was whether the alleged acts
of physical violence and threats occurred or were fabricated.” He attempts to
                                                                      (continued…)
                                          28

      Given appellant’s defense of consent when charged with raping two women

in similar circumstances, the holding of Legette justified the joint trial of the sexual

assaults.   However, the principle undergirding Legette is premised upon the

interplay between the defense of consent and the defendant’s intent to use force. It



(…continued)
minimize the importance of Legette, instead relying on Hatch v. United States, 35
A.3d 1115 (D.C. 2011), in which the defendant asserted that he did not forcibly
have sex with a prostitute because the accuser fabricated her claim that he
threatened her with a gun. Id. at 1117. Hatch is distinguishable factually because
both parties in that case acknowledged that the complainant had agreed to have sex
with the defendant in exchange for cash. See 35 A.3d at 1121 n.17. However, the
complainant testified that when she asked for payment in advance, the defendant
pulled out a gun and demanded to have sex for free; by contrast, the defendant said
that he paid the $60 they had agreed upon but, after they had completed the sexual
acts, the complainant fabricated his use of a gun because he would not pay more.
See id. at 1117, 1119. We held that the consent instruction should not have been
given over the defendant’s objection because Hatch’s defense was limited to
denying the victim’s claim “that he forced her to perform sexual acts by
threatening her with a pistol.” Id. at 1121. He never asserted that she was “a
willing participant despite his having held her at gunpoint.” Id. (emphasis in
original). This distinction mattered legally because a statute then required the
defendant to prove the affirmative defense of consent by a preponderance of the
evidence. See id. at 1120. We concluded that the instruction unconstitutionally
shifted or diluted the government’s burden of proof on the element of force. See
id. at 1122.

       By contrast, there was no burden shifting here. The court instructed the jury
that it could “consider evidence of consent in deciding whether the Government
has proved beyond a reasonable doubt that Demetrius Banks . . . used force.”
Appellant did not have the burden of proving consent. Rather, the government had
to “prove beyond a reasonable doubt that [T.C.] and [S.T.] did not voluntarily
consent to the sexual acts or contacts.” Defense counsel specifically requested that
the court issue such a jury instruction.
                                         29

is not nearly as broad as the government urged in the trial court, and it does not

support trying the three other robberies alongside the sexual assaults. If that more

inclusive trial was proper, the denial of severance must have been soundly based

on the court’s alternative rationale — the identity exception to the Drew doctrine.



 C. The Remaining Three Robberies Should Have Been Tried Independently



                    1. The Identity Exception Did Not Apply



      We now must consider whether it was an abuse of discretion to try the three

other robberies together.    Our analysis here is the same as the analysis we

undertook in subsection A in concluding that these three robberies should have

been severed from the two robberies involving sexual assault. Under the identity

exception to Drew, in order for evidence to be mutually admissible, there must be

“enough points of similarity in the combination of circumstances surrounding the

[robberies of Rowen, Manah, and Bangura] to create a reasonable probability that

the same person committed each.” Groves v. United States, 564 A.2d 372, 376

(D.C. 1989) (internal quotation marks omitted) (quoting Byrd v. United States, 551
A.2d 96, 100 (D.C. 1988)).
                                         30

      We compared all five robberies in subsection A but reiterate here that among

the attacks that did not involve sexual assault, the robberies differed in significant

ways 8 that preclude us from concluding that the “signature crime” exception

should apply — the three robberies should have been tried independently.



      2. Failure to Sever the Counts Related to Ms. Rowen Was Harmless



      Finally, we consider whether appellant’s convictions related to Dolores

Rowen should be affirmed despite the erroneous denial of severance. Only when

“the exercise of discretion was in error” and “the impact of that error requires

reversal” do we “hold that the trial court ‘abused’ its discretion.” (James) Johnson

v. United States, 398 A.2d 354, 367 (D.C. 1979). The court applies the Kotteakos

standard of harmless error when other-crimes evidence was improperly admitted.

Thomas, 59 A.3d at 1262; Easton, 533 A.2d at 909. It follows that a failure to




      8
          Differences among the three robberies at issue in this section included:
the time of each attack (10 p.m., midnight, and 3 a.m), the assailant’s approach
(waiting in the yard, approaching on foot, riding a bicycle), the initiation of the
attack (grabbing the victim versus blocking her path), the use of a weapon (a knife
in two cases and a non-sharp object in a third), the use of verbal threats, and how
the attack concluded (physical attempt to get victim to a wooded area, verbal
attempt to get victim to move to bushes, verbal instruction to the victim to flee).
                                        31

sever is no more than harmless error when the government’s evidence is

overwhelming. See Tornero, 161 A.3d at 686–87.



      We are persuaded that the judgment on the counts related to Rowen was not

substantially swayed by the trial judge’s decision not to sever them from the other

four cases. Although appellant was charged with assaulting Rowen with intent to

commit sexual abuse, the trial court granted a motion for judgment of acquittal.

Appellant therefore was not prejudiced by being tried along with the rape charges.

The question is whether being tried with the other charges of robbery substantially

swayed the jury’s decision to convict appellant of robbing Rowen.



      On the night of August 4, 2015, appellant stole Rowen’s credit cards, ID,

and signed check; all of these items were discovered in appellant’s bedroom or

storage unit. Rowen’s description of her attacker closely matched appellant’s

physical attributes. Further, video footage showed appellant (dressed in a black

shirt — not a white shirt as reported by an eyewitness to the attack) using one of

Rowen’s cards at a 7-Eleven about an hour after the robbery. In closing argument,

Banks did not assert that the video showed someone else using the card but argued
                                        32

that he “perhaps” received the stolen items from somebody who attacked Rowen. 9

Notwithstanding this entirely speculative argument, the evidence relating to this

robbery was overwhelming. We therefore hold the error to have been harmless

and affirm these convictions.



                                 V. Conclusion



      For these reasons, we reverse the convictions on all counts related to Sallay

Manah and Tanya Bangura and remand for new trials in each of those cases. In all

other respects, we affirm.




      9
         Defense counsel speculated: “[W]hat logically happens during that [one-
hour] time period? Well, perhaps what really happens is that the person who robs
Miss Rowen goes through her purse, takes the money, maybe gives the purse to
Mr. Banks or maybe just drops it and Mr. Banks finds it, but that person doesn’t
want that stuff because that stuff is traceable. They take the cash, which is not
traceable.”